 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   MOHAMED SALADDIN MOUSA,                           Case No. 1:19-cv-01349-LJO-SAB (PC)

11                  Plaintiff,                         ORDER VACATING OCTOBER 10, 2019
                                                       FINDINGS AND RECOMMENDATIONS
12          v.
                                                       (ECF No. 6)
13   TRUMP ADMINISTRATION, et al.,

14                  Defendants.

15

16          Mohamed Saladdin Mousa (“Plaintiff”), a state prisoner, is appearing pro se and in forma

17 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On October 3, 2019, findings

18 and recommendations issued recommending that this matter be dismissed as duplicative.

19 Plaintiff filed objections on October 28, 2019. Based on the objections filed, the Court finds it
20 appropriate to vacate the findings and recommendations.

21          Accordingly, the findings and recommendations filed on October 3, 2019 are HEREBY

22 VACATED.

23
     IT IS SO ORDERED.
24

25 Dated:     November 5, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
